PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Lee, Chul Hee
Application No. 16/300,979
Filed: November 13, 2018
Attorney Docket No. 0240-001US1         
:
:
:                    DECISION ON PETITION
:
:

	


This is a decision on the petition under 37 CFR 1.137(a), filed January 25, 2021 and supplemented on February 17, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed February 6, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on May 7, 2020. The Office mailed a Notice of Abandonment on August 12, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1050.00, (3) a proper statement of unintentional delay.

This matter is being referred to the Technology Center Art Unit 2886 for review of the response filed January 25, 2021.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET